                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 RONALD W. BUCKLEY,
                                                 Case No. 2:20-cv-11315
              Plaintiff,
                                                 HONORABLE STEPHEN J. MURPHY, III
 v.

 CITY OF WESTLAND, et al.,

              Defendants.
                                         /

         OPINION AND ORDER GRANTING IN PART AND
 DENYING IN PART DEFENDANTS' SECOND MOTION TO DISMISS [20]

      Plaintiff alleged that Defendants violated state and federal law when they

worked together to force Plaintiff to take full responsibility for an inmate's death in

the Westland jail. ECF 19. Defendants moved to dismiss the complaint, ECF 20, and

Plaintiff responded, ECF 22. The Court reviewed the briefing and finds that a hearing

is unnecessary. See E.D. Mich. LR 7.1(f). For the following reasons, the Court will

grant in part and deny in part the motion.

                                    BACKGROUND

      Plaintiff was a sergeant with the Westland Police Department who, at the time

in question, worked in the Westland jail. ECF 19, PgID 236, 250. Defendants are the

City of Westland and several Westland police officers. Id. at 238–40. Plaintiff alleged

that "Defendants made the decision to pin the responsibility" of an individual who

died in custody on Plaintiff. Id. at 256. Plaintiff alleged that after the individual died,

Defendants fabricated a story that Plaintiff acted improperly in connection with the


                                             1
death. Id. at 258. Plaintiff also claimed that Defendants lied under oath, modified

police reports, and presented "false information to the Wayne County Prosecutor[']s

Office." Id. As a result, the Wayne County Prosecutor charged Defendant with one

count of involuntary manslaughter and one count of misconduct in office. Id. at 259.

But the manslaughter charge was later dismissed for lack of probable cause, and a

jury found Plaintiff not guilty of misconduct in office. Id. at 266–67. In the interim,

however, Plaintiff was terminated from the Westland Police Department. Id. at 260.

Based on those actions, Plaintiff filed the present complaint.

                                LEGAL STANDARD

         When the Court analyzes a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), the Court views the complaint in the light most favorable to the

plaintiff, presumes the truth of all well-pleaded factual assertions, and draws every

reasonable inference in favor of the non-moving party. Bassett v. Nat'l Collegiate

Athletic Ass'n, 528 F.3d 426, 430 (6th Cir. 2008). The Court may grant a Rule 12(b)(6)

motion to dismiss if the complaint fails to allege facts "sufficient 'to raise a right to

relief above the speculative level,' and to 'state a claim to relief that is plausible on

its face.'" Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007)). If "a cause of action fails

as a matter of law, regardless of whether the plaintiff's factual allegations are true,"

the Court must dismiss it. Winnett v. Caterpillar, Inc., 553 F.3d 1000, 1005 (6th Cir.

2009).




                                           2
                                    DISCUSSION

      The Court will first address the four constitutional claims against the

individual Defendants "in their official capacities." See ECF 19, PgID 268–76. The

Court will then address the conspiracy claims. Finally, the Court will address the

state law claims.

I.    Constitutional Claims Against Individual Officers

      Plaintiff brought constitutional claims against Defendants "in their official

capacity[ies]." See ECF 19, PgID 268–76.1 But an official capacity suit is "only another

way of pleading an action against an entity of which an officer is an agent." Kentucky

v. Graham, 473 U.S. 159, 165 (1985) (quoting Monell v. Dep't of Soc. Servs. of N.Y.,

436 U.S. 658, 690 n.55 (1978)). Thus, Plaintiff's constitutional claims against

Defendants are really claims against Westland. See Leach v. Shelby Cnty. Sheriff, 891

F.2d 1241, 1246 (6th Cir. 1989) (an official capacity suit is functionally "a suit against

a government entity"). But, as discussed below, Plaintiff showed no constitutional

violations, so the constitutional claims must fail.




1Defendants argued that qualified immunity also bars the four constitutional claims.
ECF 20, PgID 322–24. But qualified immunity does not protect individuals sued in
their official capacities. See Benison v. Ross, 765 F.3d 649, 665 (6th Cir. 2014) (Noting
that "personal immunity defenses, such as . . . qualified immunity, are not available
to government officials defending against suit in their official capacities."). Because
Plaintiff brought the four constitutional claims against Defendants only in their
"official capacity," see ECF 19, PgID 268–76, the qualified immunity defense does not
apply.


                                            3
      A. Fair Trial

      Plaintiff alleged that the individual Defendants2 violated his due process right

to a fair trial by "with[holding] exculpatory evidence" and "fabricat[ing] false reports."

ECF 19, PgID 270. Plaintiff's due process claim stems from the individual

Defendants' alleged interference with his "right to a fair trial." ECF 22, PgID 412

("Through fabricated evidence, concealed information, and false reports, Plaintiff's

due process right to a fair trial was impeded.").

      "[I]t is well established that a person's constitutional rights are violated when

evidence is knowingly fabricated and a reasonable likelihood exists that the false

evidence would have affected the decision of the jury." Gregory v. City of Louisville,

444 F.3d 725, 737 (6th Cir. 2006). Here, it is illogical to argue that the information

impacted the jury's decision because the complaint clearly states that the

manslaughter charge against Plaintiff was dismissed and that a jury found Plaintiff

not guilty of misconduct in office. ECF 19, PgID 266–67; see also Williams v. Lucas,

No. 1:10 CV 615, 2011 WL 4632883, at *10 (N.D. Ohio Sept. 30, 2011) (finding that a

fabrication of evidence claim was "without merit" because the charges "flowing from

the fabricated evidence were eventually dismissed, inasmuch as [the defendant] was

never convicted as a result of the evidence"). The fabrication argument fails because

Plaintiff cannot establish that the evidence impacted the outcome of his criminal case.




2The Court will refer to Defendants Jedrusik, Miller, Thivierge, Blanchard, Starks,
Neville, Compton, and Gomez as the "individual Defendants."
                                            4
       The suppression argument fails for the same reason. If "the underlying

proceeding terminate[s] in [Plaintiff's] favor, he has not been injured by the wrongful

suppression of exculpatory evidence. Therefore, [Plaintiff] has failed to state an

independent claim based on this act of suppression." McGune v. City of Grand Rapids,

842 F.2d 903, 907 (6th Cir. 1988). Because the charges against Plaintiff were either

dismissed or the jury found him not guilty, no constitutional violation occurred for

the fair trial claim.

       B. Malicious Prosecution

       Plaintiff also alleged Defendants Jedrusik, Miller, and Thivierge violated his

Fourth and Fourteenth Amendment right to be free of an unreasonable search and

seizure when they maliciously prosecuted Plaintiff. ECF 19, PgID 273. Specifically,

Plaintiff alleged that "Defendants" made false statements "regarding Plaintiff's

alleged culpability." Id. at 274. As a result of the false statements, Plaintiff alleged

Defendants improperly arrested him and subjected him to judicial proceedings. Id. at

273–74.

       To succeed on a malicious prosecution claim, Plaintiff must prove four

elements: (1) "that a criminal prosecution was initiated against" Plaintiff and

Defendant "made, influenced, or participated in the decision to prosecute; (2) there

was a lack of probable cause for the prosecution"; (3) Plaintiff "suffered a deprivation

of liberty . . . apart from the initial seizure" as a result of the proceeding; and (4) "the

criminal proceeding must have been resolved in the Plaintiff's favor." Mills v.

Barnard, 869 F.3d 473, 480 (6th Cir. 2017) (cleaned up).



                                             5
      Here, Plaintiff failed to adequately allege that Defendants Jedrusik, Miller,

and Thivierge "made, influenced, or participated in the decision to prosecute." Id.

Rather, Plaintiff generically alleged that "Defendants . . . falsely accused Plaintiff of

criminal activity" and "made statements to prosecutors with the intent of exerting

influence to institute and continue judicial proceedings." ECF 19, PgID 274. But

Plaintiff does not specify which Defendants made statements to prosecutors or what

the statements were about; he made a blanket "the-defendant-unlawfully-harmed-

me accusation." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S.

at 555).

      Plaintiff tried to overcome the shortfall by directing the Court to a notice of

disciplinary action against Plaintiff that Defendants Jedrusik and Thivierge signed.

ECF 22, PgID 415; ECF 19, PgID 257–58. But that notice cannot save the claim. The

complaint alleges that the Wayne County Prosecutor decided to charge Plaintiff on

October 1, 2018, ECF 19, PgID 259, but the disciplinary action notice was not "issued

to [Plaintiff] [until] October 4, 2018," id. at 257. Thus, the October 4, 2018 disciplinary

action could not have influenced the decision to prosecute because the Wayne County

Prosecutor decided to charge Plaintiff before the notice was issued. The prosecutorial

misconduct claim therefore fails.

      C. Equal Protection

      Next, Plaintiff alleged that the individual Defendants violated his right to

equal protection because they conspired "to subject [him] to arrest, criminal

prosecution and termination from employment." Id. at 275. The individual



                                            6
Defendants' actions were allegedly "motivated by age and disability animus and

constituted purposeful discrimination." Id.

      The Equal Protection Clause "is essentially a direction that all persons

similarly situated should be treated alike." City of Cleburne v. Cleburne Living Ctr.,

473 U.S. 432, 439 (1985). Plaintiff must therefore adequately plead that the

government treated him "disparately as compared to similarly situated persons and

that such disparate treatment either burdens a fundamental right, targets a

suspected class, or has no rational basis." Ctr. For Bio-Ethical Reform, Inc. v.

Napolitano, 648 F.3d 365, 379 (6th Cir. 2011) (internal quotation omitted). The Court

will now address the two equal protection claims—age discrimination and disability

discrimination—in turn.

      "[A]ge is not a suspect classification under the Equal Protection Clause." Kimel

v. Florida Bd. of Regents, 528 U.S. 62, 83 (2000) (collecting cases). Additionally,

"[s]tates may discriminate on the basis of age without offending the Fourteenth

Amendment if the age classification in question is rationally related to a legitimate

state interest." Id. Thus, "Plaintiff must show that there was no rational basis for the

state action that treated [him] differently because of [his] disability." Bullington v.

Bedford Cnty., 905 F.3d 467 (6th Cir. 2018).

      Here, Plaintiff did not establish that he was treated differently than similarly

situated individuals based on his age. Plaintiff did allege that he was "the oldest

officer present during" the incident in which the inmate died, that the individual

Defendants are considerably younger, and that he was treated differently because of



                                           7
his age. ECF 19, PgID 256, 264. He also alleged that he was not permitted to use a

certain restroom because of a previous cancer diagnosis while other officers were

permitted to use the restroom. ECF 19, PgID 245. But Plaintiff never alleged that the

individual Defendants were "similarly situated." In fact, the complaint makes it clear

that they were not similarly situated. Plaintiff was the shift supervisor for the

Westland jail on the day of the incident. Id. at 250. And he admits that he was the

only shift supervisor on duty at the time in question. Id. (Plaintiff "was left covering

what would typically be a two-man shift on his own."). Because Plaintiff was the only

shift supervisor on duty, no similarly situated individuals were involved in the event

at issue. And because Plaintiff did not allege that there were other similarly situated

individuals who were treated differently, his equal protection claim lacks merit.

      D. Failure to Intervene

      Finally, Plaintiff alleged that the individual Defendants violated his

constitutional rights when they failed to intervene to prevent the spread of false

information regarding Plaintiff. ECF 19, PgID 272. To establish a claim for failure to

intervene, Plaintiff must prove that the individual Defendants (1) "observed or had

reason to know [of the constitutional violation], and (2) [] had both the opportunity

and the means to prevent the harm from occurring." Turner v. Scott, 119 F.3d 425,

429 (6th Cir. 1997). But the claim necessarily fails here because, as discussed above,

there were no constitutional violations. See Craft v. Billingslea, 459 F. Supp. 3d 890,

912 (E.D. Mich. 2020) ("[A]s there was no constitutional violation, the other officers

present cannot be held on a failure to intervene claim.").



                                           8
       In sum, Plaintiff failed to allege that any constitutional violations occurred.

Additionally, Plaintiff appears to bring a Monell claim against Westland. See ECF 22,

PgID 406 (Plaintiff's response brief arguing that the "claims against the individual

Defendants in their official capacity state a plausible Monell claim." (cleaned up)).

Monell liability occurs "when execution of a government's policy or custom, whether

made by lawmakers or by those whose edicts or acts may fairly be said to represent

official policy, inflicts [] injury." 436 U.S. at 694. But "[t]here can be no liability under

Monell without an underlying constitutional violation." Robertson v. Lucas, 753 F.3d

606, 622 (6th Cir. 2014) (citing Scott v. Clay Cnty., Tenn., 205 F.3d 867, 879 (6th Cir.

2000)). For that reason, without underlying constitutional violations, Plaintiff's

Monell claim fails.

II.    Conspiracy Under 42 U.S.C. §§ 1983 and 1985(3)

       Plaintiff alleged that the individual Defendants conspired to deprive him of his

constitutional rights under 42 U.S.C. §§ 1983 and1985(3). ECF 19, PgID 277–84. The

individual Defendants responded that the conspiracy claims should be dismissed

under the intracorporate conspiracy doctrine. ECF 20, PgID 334. The intracorporate

conspiracy doctrine states that "if 'all of the defendants are members of the same

collective entity, there are not two separate 'people' to form a conspiracy.'" Jackson v.

City of Cleveland, 925 F.3d 793, 817 (6th Cir. 2019) (quoting Johnson v. Hills & Dales

Gen. Hosp., 40 F.3d 837, 839–40 (6th Cir. 1994)). The doctrine applies to both claims

under §§ 1983 and 1985(3). Id. at 817–19 ("[I]f § 1985 cannot be violated by an alleged




                                             9
conspiracy where the alleged conspirators are all employees of the same entity acting

within the scope of their employment, neither can § 1983.").

      Plaintiff did not dispute whether to apply the intracorporate conspiracy

doctrine but argued that his conspiracy claims should proceed because the "'scope of

employment' exception to the intracorporate conspiracy doctrine" applies. ECF 22,

PgID 417. The scope of employment exception "recognizes a distinction between

collaborative acts done in pursuit of an employer's business and private acts done by

persons who happen to work in the same place." Johnson, 40 F.3d at 840. In other

words, "when employees act outside the course of their employment, they and their

corporation may form a conspiracy." Id. at 841.

      Here, the acts behind the alleged conspiracy all relate to the individual

Defendants' employment with the City of Westland. For the § 1985(3) conspiracy,

Plaintiff alleged that certain Defendants each conspired to conceal information

regarding the arrest in question, violate an agreement regarding an investigation,

fabricate testimony during an internal investigation, prepare a disciplinary action,

void the original ticket that resulted in the arrest, and invoke their Fifth Amendment

rights when asked about the incident. ECF 19, PgID 278–79. And Plaintiff alleged

that Defendants committed nearly identical acts in the § 1983 conspiracy. ECF 19,

PgID 281–84. But the acts in question, including disclosing information regarding an

arrest, dealing with an investigation agreement, testifying in an internal

investigation, disciplining an officer, voiding a ticket, and invoking a constitutional

right when asked about the incident, are all acts related to Defendants' employment



                                          10
as police officers. And, Plaintiff never alleged that the acts were outside the course

and scope of Defendants' employment or private acts. See ECF 19, PgID 277–84. The

intracorporate conspiracy doctrine therefore bars Plaintiff's conspiracy claims.

III.   State Law Claims

       The Court has, to date, exercised supplemental jurisdiction over the state law

claims. ECF 19, PgID 284–300. But a district court "may decline to exercise

supplemental jurisdiction over a claim . . . if . . . the district court has dismissed all

claims over which it has original jurisdiction[.]" 28 U.S.C. § 1367(c). Generally,

district courts should decline to exercise supplemental jurisdiction over state law

claims when all federal law claims have been dismissed from the case before trial.

See Brown v. Cassens Transp. Co., 546 F.3d 347, 363 (6th Cir. 2008) ("[A] federal court

should typically decline to exercise pendent jurisdiction over a plaintiff's state-law

claims after dismissing the plaintiff's federal claims.").

       The Court will therefore now decline to exercise supplemental jurisdiction over

the state law claims. For one, the Court lacks original jurisdiction over the claims.

And two, the interests of judicial economy do not override the presumption against

retaining the case because the parties have not even begun discovery. See Blakely v.

United States, 276 F.3d 853, 863 (6th Cir. 2002). For those two reasons, the Court

will dismiss the state law claims without prejudice. Because the Court is declining to

resolve the state law claims on the merits, the Court will deny the motion to dismiss

the state law claims.




                                           11
                                   CONCLUSION

      In sum, the Court will grant the motion to dismiss in part and dismiss claims

I–VI. The Court will deny the motion to dismiss as to the remaining state law claims

but will decline to exercise supplemental jurisdiction over the claims.

                                       ORDER

      WHEREFORE, it is hereby ORDERED that Defendants' second motion to

dismiss [20] is GRANTED IN PART and DENIED IN PART.

      IT IS FURTHER ORDERED that claims I–VI are DISMISSED WITH

PREJUDICE.

      IT IS FURTHER ORDERED that the remaining state law claims are

DISMISSED WITHOUT PREJUDICE.

      This is a final order that closes the case.

      SO ORDERED.

                                               s/Stephen J. Murphy, III
                                               STEPHEN J. MURPHY, III
                                               United States District Judge
Dated: June 29, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on June 29, 2021, by electronic and/or ordinary mail.

                                               s/David P. Parker
                                               Case Manager




                                          12
